DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“circular cylindrical stator and a circular ring cylindrical rotor that is rotatably situated outside the stator”, in claim 11,
“in the case of the circular ring cylindrical rotor that is rotatably situated outside the stator, a surface progression of the rotor in the circumferential direction is continuously concave” in claim 14.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “the recess situated on the side of the rotor body facing the stator extends in the circumferential direction of the rotor over 25% to essentially 100% of the 
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15, 16, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2009/0261679 A1).
or a circular cylindrical stator and a circular ring cylindrical rotor that is rotatably situated outside the stator, wherein an air gap 6 is formed between the stator 1 and the rotor 7, and wherein the rotor 7 comprises: - a magnetically conductive rotor body 8 (steel plate 8, see ¶ 47); and - at least one pair of magnets 9 adjacently situated within the rotor body 8, wherein magnet axes (N/S) exiting identical poles of the magnets of the magnet pair intersect on the side of the magnets 9 of the magnet pair facing the stator 1 (see Fig.2), wherein the rotor body 8 has at least one recess 12 in an area that extends in the circumferential direction and radial direction of the rotor 7 and is defined by the magnet pair 9 (Fig.2).

RE claim 12/11, Sakai teaches the recess 12 is situated on a side of the rotor body 8 facing the stator 1 and extends in the circumferential direction and the rotational axis direction of the rotor 8, so that a radius of a surface delimiting the rotor body 8 and facing the stator 1 varies in the circumferential direction of the rotor 7 (Fig.2).

RE claim 15/12, Sakai teaches the radius of the surface delimiting the rotor body and facing the stator in the circumferential direction of the rotor is greater at the edge of the area defined by the magnet pair 9 than in a section (at recess 12) situated between the magnets 9 of the magnet pair 9 (alternatively, also see Sakai’s Fig.3).

RE claim 16/12, Sakai teaches the recess 12 situated on the side of the rotor body 8 facing the stator 1 has a symmetrical design in the area of the rotor body 8 defined by the magnet pair 9, in the circumferential direction of the rotor 7, and/or is situated symmetrically between the magnets 9 of the magnet pair 7 in the circumferential direction of the rotor 7 (Fig.2).

RE claim 18/11, Sakai teaches the recess 10 is situated on a side of at least one of the magnets 9 of the magnet pair 9 facing away from the stator 1 (Fig.2).

RE claim 19/18, Sakai teaches the recess 10 situated on the side of the magnet 9 facing away from the stator 1 has a curved or circular design (Fig.2), and/or extends farther from a surface that delimits the rotor body and faces the stator than an edge of the magnet situated at the recess, which faces the center of the area defined by the magnet pair and the surface of the rotor body facing the stator.

RE claim 20/11, Sakai teaches the recess 12 is situated on a side of at least one of the magnets 9 of the magnet pair 9 facing the stator 1 (Fig.2).

RE claim 22/11, Sakai teaches the magnets 9 that form the at least one magnet pair 9 are in each case permanent magnets 9 (Fig.2 and ¶ 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Tajima et al. (US 2005/0200223 A1).
RE claim 13/12, Sakai has been discussed above. Sakai further teaches the recess 12 situated on the side of the rotor body 8 facing the stator 1. Sakai does not teach said recess has at least one section that extends in a curve in the circumferential direction of the rotor.
Tajima teaches recess (facing gaps G1, G2) has at least one section (facing gap G1) that extends in a curve in the circumferential direction of the rotor 3 (see Fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having said recess has at least one section that extends in a curve in the circumferential direction of the rotor, as taught by Tajima, for the same reasons as discussed above.

RE claim 14/13, as discussed above, Tajima teaches in the case of the circular cylindrical rotor 3 that is rotatably situated inside the stator 2, a surface progression of the rotor in the circumferential direction is continuously convex (at portion of gap G1, see Fig.3), and in the case of the circular ring cylindrical rotor that is rotatably situated outside the stator, a surface progression of the rotor in the circumferential direction is continuously concave (alternative limitation).

RE claim 17/13, Sakai has been discussed above. Sakai does not teach the recess situated on the side of the rotor body facing the stator extends in the circumferential direction of the rotor over 25% to essentially 100% of the area defined by the magnet pair, preferably extends over 50% to 85% of the area defined by the magnet pair, and particularly preferably extends over 75% of the area defined by the magnet pair.
Tajima suggests that the recess (from G1-G2) situated on the side of the rotor body facing the stator extends in the circumferential direction (at angle ϴ2) of the rotor over 25% to essentially 100% of the area defined by the magnet pair (see Fig.3 for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having the recess situated on the side of the rotor body facing the stator extends in the circumferential direction of the rotor over 25% to essentially 100% of the area defined by the magnet pair, preferably extends over 50% to 85% of the area defined by the magnet pair, and particularly preferably extends over 75% of the area defined by the magnet pair, as suggested by Tajima, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Tanaka et al. (JP 2012080608 A, the machine translation of which has been provided).
RE claim 21/20, Sakai teaches the recess situated on the side of the magnet facing the stator is connected to a corresponding recess situated on a side of a directly adjacent magnet facing the stator.
Tanaka teaches the recess 61 situated on the side of the magnet facing the stator is connected to a corresponding recess 61 situated on a side of a directly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having the recess situated on the side of the magnet facing the stator is connected to a corresponding recess situated on a side of a directly adjacent magnet facing the stator, as taught by Tanaka, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/THOMAS TRUONG/Primary Examiner, Art Unit 2834